IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

GRANITE REINSURANCE COMPANY,    )
LTD, A Barbados Corporation,    )
                                )
               Plaintiff,       )               8:08CV410
                                )
          v.                    )
                                )
STATE OF NEBRASKA, ex. Rel.     )      MEMORANDUM AND ORDER
ANN M. FROHMAN, DIRECTOR OF     )
INSURANCE OF THE STATE OF       )
NEBRASKA, in her capacity as    )
Liquidator of AMERICAN          )
GROWERS INSURANCE COMPANY, in   )
liquidation and FEDERAL         )
CROP INSURANCE CORPORATION, a   )
corporation within the United   )
States Department of            )
Agriculture; RISK MANAGEMENT    )
AGENCY, an agency of and        )
within the United States        )
Department of Agriculture,      )
                                )
               Defendants.      )




     Upon the court’s own motion and in response to the status
report filed by the government, there appears no reason why this
court should not proceed with deciding the motions to remand, as
the issue of whether the plaintiff is in contempt in the state
court action has no bearing on the issues concerning remand;
either the plaintiff will be found in contempt, or not.     Unless
the state court judge orders the plaintiff to dismiss this case,
this court must decide the motions to remand.


     IT THEREFORE HEREBY IS ORDERED:

     1. Defendants are given until May 8, 2009 to file their
responses to the pending motions to remand, filing no. 9
filing no. 13.
     2. Reply briefs may be filed on or before May 16, 2009, at
which time the matters will be deemed submitted.

     3. Counsel for the parties shall notify this court
immediately of any ruling on the contempt issue made by the state
district court.

     DATED this 20th day of April, 2009.

                              BY THE COURT:


                              s/ David L. Piester
                              David L. Piester
                              United States Magistrate Judge




                                2